DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 4 and 6 are objected to because of the following informalities:
Regarding claim 4, “second membrane” should be “second membrane layer”.
Regarding claim 6, “membrane” should be “membrane layer”.
Appropriate correction is required.

Claim Rejections - 35 USC § 101 and 35 USC § 112
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 32 is rejected under 35 U.S.C. 101 because the claimed invention is not supported by either a credible asserted utility or a well-established utility.
Regarding claim 32, a gas delivery system must have an energy input, including “passive membrane-driven gas permeation” (instant claim 32).
Claim 32 is also rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph. Specifically, because the claimed invention is not supported by either a credible asserted utility or a well-established utility for the reasons set forth above, one skilled in the art clearly would not know how to use the claimed invention.

Claim Rejections - 35 USC § 112
	The 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph rejection is withdrawn for claim 1.
	The 35 U.S.C. 112(d) or 35 U.S.C. 112 (pre-AIA ), 4th paragraph rejection is withdrawn for claim 8.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 32 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim contains subject matter 
New claim 32 does not have specification support due to the phrase “a passive membrane-driven gas permeation without additional energy input” (specification from June 1, 2018, pg. 24, lines 1-25) versus “passive membrane-driven gas permeation and not by a gas delivery system requiring energy input” (claim 32).

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 4-14, 16-17, 24, and 32-33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “the atmosphere” in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claims 1 and 5, the word “about” renders the claim indefinite because it is unclear what range is included in the “about” limitation, and there is nothing in the specification to determine what the “about” limitation is limited to.
claims 2 and 4, the phrase “substantially all” renders the claim indefinite because it is unclear whether only part of the membrane or all of the membrane is permeable to gases.
Claim 6 recites the limitation “the membrane” in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Dependent claims 2, 4-14, 16-17, 24, and 32-33 are rejected for the same reason as the base claim upon which they depend.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2, 4-9, 12-14, 16-17, 24, and 32-33 are rejected under 35 U.S.C. 103 as being unpatentable over Calzia (US 2014/0186909) in view of Codner (US 5,686,304) and Zhang (US 2006/0199260).
Regarding claim 1, Calzia discloses a photobioreactor device (claim 1) for manufacturing biomass (paragraph [0106]) comprising: a photobioreactor unit (claim 1) comprising a first membrane layer (claim 5) and a second membrane layer (claim 5), the two membrane layers (claim 5) arranged such that at least a portion of the first membrane layer (claim 5) is directly bonded (paragraph [0006]) to at least a portion of the second membrane layer (claim 5) in order to form a defined boundary (paragraph [0005], “seams”) around non-bonded portions (paragraph [0005], “channels”) of the first (claim 5) and second membrane layers (claim 5), thereby defining the photobioreactor unit (claim 1) of containing a fluid (paragraph [0006] “culture medium”), wherein at least one of the first (claim 5) and second membrane layers (claim 5) is translucent (paragraph [0005], “at least partially transparent”) or transparent (paragraph [0042]), wherein 
	Calzia does not disclose that at least a part of the first and second membrane layers is permeable to gases, wherein the permeability coefficient of oxygen through the first and/or second membrane layer is suitably not less than about 100 Barrer; and wherein the permeability coefficient of carbon dioxide through the first and/or second membrane layer is not less than about 1000 Barrer.
	Codner discloses that at least a part of the first (claim 1) and second membrane layers (claim 2) is permeable to gases (claims 1 and 2).
In the analogous art of cell culture, it would have been obvious to one skilled in the art before the effective filing date to modify the photobioreactor of Calzia with a gas permeable membrane of Codner in order to have gas exchange rates that are one or more orders of magnitude higher than most conventional cell culture bags, resulting in higher cell densities and viabilities (Codner, col. 3, lines 4-8).
Neither Calzia nor Codner disclose that the permeability coefficient of oxygen through the first and/or second membrane is suitably not less than about 100 Barrer; and wherein the 
	Zhang discloses that the permeability coefficient of oxygen through a membrane layer is suitably not less than about 100 Barrer (paragraph [0103]); and wherein the permeability coefficient of carbon dioxide through a membrane layer is not less than about 1000 Barrer (Table 1).
	In the analogous art of microbioreactors, it would have been obvious to one skilled in the art before the effective filing date to modify the photobioreactor material of Calzia with the material capable of supporting the desired permeability coefficient of oxygen and permeability coefficient of carbon dioxide of Zhang in order to allow oxygen to move through the membrane or disperse gases produced during metabolism (Zhang, paragraph [0102]).
	Regarding the phrases “capable of containing a fluid”, “and is positioned such that the inner face will be in contact with the fluid and the outer face will be in contact with the atmosphere outside the device”, and “to enable the fluid to circulate through said unit” the intended use of or manner of operating a claimed apparatus does not patentably distinguish it from the prior art. MPEP § 2114(II). The device of Calzia would be fully capable of operating in this manner given that it is a photobioreactor containing fluid and that Calzia’s device is capable of being placed in an environment with an atmosphere.
Regarding claim 2, Calzia does not disclose that substantially all of the first membrane layer is permeable to gases.
Codner discloses that the first membrane layer (claim 1) is permeable to gases (claim 1).
In the analogous art of cell culture, it would have been obvious to one skilled in the art before the effective filing date to modify the photobioreactor of Calzia with a gas permeable 
Regarding claim 4, Calzia does not disclose that both the first membrane layer and the second membrane are permeable to gases.
Codner discloses that both the first membrane layer (claim 1) and the second membrane (claim 2 or col. 3, lines 55-61 and col. 4, lines 13-16) are permeable to gases (claims 1 and 2).
In the analogous art of cell culture, it would have been obvious to one skilled in the art before the effective filing date to modify the photobioreactor of Calzia with a gas permeable membrane of Codner in order to have gas exchange rates that are one or more orders of magnitude higher than most conventional cell culture bags, resulting in higher cell densities and viabilities (Codner, col. 3, lines 4-8).
Regarding claim 5, Calzia does not disclose that the permeability coefficient of oxygen through the first and/or second membrane layer is not less than about at least 300 Barrers.
Codner discloses the first and/or second membrane layer (claims 1 and 2).
In the analogous art of cell culture, it would have been obvious to one skilled in the art before the effective filing date to modify the photobioreactor of Calzia with a gas permeable membrane of Codner in order to have gas exchange rates that are one or more orders of magnitude higher than most conventional cell culture bags, resulting in higher cell densities and viabilities (Codner, col. 3, lines 4-8).
Zhang discloses wherein the permeability coefficient of oxygen is not less than about at least 300 Barrers (paragraph [0103] or Table 1). 

Regarding claim 6, Calzia does not disclose that at least a part of the first and second membrane layers is permeable to carbon dioxide and the permeability coefficient of the membrane to carbon dioxide is not less than 2000 Barrers.
Codner discloses the first and second membrane layers (claims 1 and 2).
In the analogous art of cell culture, it would have been obvious to one skilled in the art before the effective filing date to modify the photobioreactor of Calzia with a gas permeable membrane of Codner in order to have gas exchange rates that are one or more orders of magnitude higher than most conventional cell culture bags, resulting in higher cell densities and viabilities (Codner, col. 3, lines 4-8).
	Zhang discloses that at least a part of the membrane layer is permeable to carbon dioxide and the permeability coefficient of the membrane to carbon dioxide is not less than 2000 Barrers (Table 1).
In the analogous art of microbioreactors, it would have been obvious to one skilled in the art before the effective filing date to modify the photobioreactor material of Calzia with the material capable of supporting the desired permeability coefficient of oxygen and permeability coefficient of carbon dioxide of Zhang in order to allow oxygen to move through the membrane or disperse gases produced during metabolism (Zhang, paragraph [0102]).
claim 7, Calzia does not disclose that at least one of the first and/or second membrane layer comprises a material from the group consisting of: silicones, polysiloxanes, polydimethylsiloxanes (PDMS), fluorosilicones, and organosilicones.
Codner discloses the first and/or second membrane layer (claims 1 and 2) comprises a material selected from the group consisting of: silicones (col. 3, line 1) and organosilicones (col 4, line 25).
In the analogous art of cell culture, it would have been obvious to one skilled in the art before the effective filing date to modify the photobioreactor of Calzia with a gas permeable membrane made of silicones of Codner in order to have gas exchange rates that are one or more orders of magnitude higher than most conventional cell culture bags, resulting in higher cell densities and viabilities (Codner, col. 3, lines 4-8).
Regarding claim 8, Calzia does not disclose that at least one of the first and/or second membrane layer comprises polydimethylsiloxanes (PDMS) or elastomers thereof.
Codner discloses the first and/or second membrane layer (claims 1 and 2).
In the analogous art of cell culture, it would have been obvious to one skilled in the art before the effective filing date to modify the photobioreactor of Calzia with a gas permeable membrane of Codner in order to have gas exchange rates that are one or more orders of magnitude higher than most conventional cell culture bags, resulting in higher cell densities and viabilities (Codner, col. 3, lines 4-8).
Zhang discloses that the material comprises polydimethylsiloxanes (PDMS) (paragraphs [0102] and [0175]).
In the analogous art of microbioreactors, it would have been obvious to one skilled in the art before the effective filing date to modify the photobioreactor material of Calzia with the 
Regarding claim 9, Calzia discloses that at least one photosynthetic microorganism is comprised within the unit (abstract and paragraph [0006]).
Regarding claim 12, Calzia discloses that the photobioreactor unit further comprises at least one flow control structure (Fig. 4D, element 414).
Regarding claim 13, Calzia in view of Codner and Zhang teaches the photobioreactor unit (see claim 1 rejection).
Calzia does not disclose that the photobioreactor unit further comprises at least one biological support.
Zhang discloses at least one biological support (paragraphs [0174] and [0187]).
In the analogous art of microbioreactors, it would have been obvious to one skilled in the art before the effective filing date to modify the photobioreactor taught in modified Calzia with the biological support of Zhang in order to reduce cell and protein adhesion (Zhang, paragraph [0187]).
Regarding claim 14, Calzia in view of Codner and Zhang teaches the photobioreactor unit (see claim 1 rejection).
Calzia does not disclose an auxiliary system in fluid communication with the photobioreactor unit, wherein the auxiliary system comprises at least one of the group consisting of: conduits, reservoirs, pumps, valves, biomass-separators, illumination systems; temperature control systems; sensors; and computers/CPU controllers.

	In the analogous art of microbioreactors, it would have been obvious to one skilled in the art before the effective filing date to modify the photobioreactor as taught by modified Calzia with the auxiliary system of Zhang in order connect a medium reservoir to the culture vessel (paragraph [0152]), regulate the pumping of liquid into or out of the culture vessel, have sensors to monitor dissolved oxygen, pH, and OD (paragraph [0164]), and monitor bioprocesses via computer and software (paragraph [0125]).
Regarding claim 16, Calzia in view of Codner and Zhang teaches a photobioreactor unit of claim 1 (see claim 1 rejection).
Calzia discloses a plurality of photobioreactor units (claim 34).
Regarding claim 17, Calzia in view of Codner and Zhang teaches a photobioreactor unit of claim 1 (see claim 1 rejection); and a pump for maintaining fluid circulation throughout the system (Calzia, paragraph [0049]).
Calzia does not disclose a fluid reservoir that is in fluid communication with the inlet and outlet port of the at least one photobioreactor unit; and a biomass collector.
Zhang discloses a fluid reservoir (paragraph [0107]) that is in fluid communication (paragraph claim 153) with the inlet (paragraph [0134]) and outlet port (paragraph [0157]); and a biomass collector (paragraph [0157] “collection chamber”).

Regarding claim 24, Calzia does not disclose that the device further comprises at least one of the group consisting of: conduits; valves; biomass-separators, illumination systems, temperature control systems; sensors; and computers/CPU controllers.
Zhang discloses that the device further comprises at least one of the group consisting of: conduits (paragraph [0152]); valves (paragraph [0117]); temperature control systems (paragraph [0164]); sensors (paragraph [0046]); and computers/CPU controllers (paragraph [0046]).
	In the analogous art of microbioreactors, it would have been obvious to one skilled in the art before the effective filing date to modify the photobioreactor as taught by modified Calzia with the auxiliary system of Zhang in order connect a medium reservoir to the culture vessel (paragraph [0152]), regulate the pumping of liquid into or out of the culture vessel, have sensors to monitor dissolved oxygen, pH, and OD (paragraph [0164]), and monitor bioprocesses via computer and software (paragraph [0125]).
Regarding claim 32, Calzia does not disclose that gas transfer in the device is performed by passive membrane-driven gas permeation and not by a gas delivery system requiring energy input.
Codner discloses that gas transfer in the device is performed by passive membrane-driven gas permeation (col. 3, lines 9-16).
In the analogous art of cell culture, it would have been obvious to one skilled in the art before the effective filing date to modify the photobioreactor of Calzia with a gas permeable 
The Examiner would like to note that Codner also discloses ports that may be used in a gas delivery system (Codner, col. 3, line 62 – col. 4, line 2; “inlet and outlet ports 20 and 22 … which provide for the flow of fluids (and/or gasses)”), but the gas delivery system itself is not described.
No credible reference describes that “gas transfer in the device is performed by passive membrane-driven gas permeation and not a gas delivery system that does not require energy input”, since a gas delivery system requires an energy input.
Regarding the limitation “gas transfer in the device is performed by passive membrane-driven gas permeation” the intended use of or manner of operating a claimed apparatus does not patentably distinguish it from the prior art. MPEP § 2114(II). Calzia in view of Codner and Zhang teach a device that would be fully capable of operating in this manner given that the device is a photobioreactor with a gas-permeable membrane.
Regarding claim 33, Calzia discloses that the device is inflated by a liquid pressure exerted by the fluid (paragraphs [0050]-[0051]).
The Examiner would like to note that Calzia specifically discloses the following about the inflation of collapsible tubes: “An internal pressure can be created by the culture medium, microorganisms and gases” (Calzia, paragraph [0050]). Therefore, Calzia discloses both inflation with liquids and with gases. Calzia does not disclose that the inflation must be generated only with gases.
.
Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Calzia (US 2014/0186909) in view of Codner (US 5,686,304) and Zhang (US 2006/0199260) as applied to claim 9, further in view of Willson (WO 2008/079724).
Regarding claim 10, Calzia discloses a photosynthetic microorganism (abstract and paragraph [0006]).
Calzia in view of Codner and Zhang does not disclose that a photosynthetic microorganism is selected from the group consisting of: Haematococcus sp., Haematococcus pluvialis, Chlorella sp., Chlorella autotraphica, Chlorella vulgaris, Scenedesmus sp., Synechococcus sp., Synechococcus elongastus, Synechocystis sp., Arthrospira sp., Arthrospira platensis, Arthrospira maxima, Spirulina sp., Chlamydomonas sp., Chlamydomonas reinhardtii, Geitlerinema sp., Lyngbya sp., Chroococcidiopsis sp., Calothrix sp., Cyanothece sp., Oscillatoria sp., Gloeothece sp., Microcoleus sp., Microcystis sp., Nostoc sp., and Anabaena sp.
Willson discloses that the photosynthetic microorganism is selected from the group consisting of: Chlorella sp. (claim 12), Chlorella vulgaris (claim 12), Scenedesmus sp. (claim 12), and Spirulina sp. (claim 12, “Spirulina platensis”).
In the analogous art of photobioreactors, it would have been obvious to one skilled in the art before the effective filing date to modify the contents of the photobioreactor, namely the generic photosynthetic microorganism of Calzia with the specific genera or species of 
In addition, regarding claim 10, the intended use of or manner of operating a claimed apparatus does not patentably distinguish it from the prior art. MPEP § 2114(II). The device of modified Calzia would be fully capable of operating in this manner given the structure of the photobioreactor. 
Regarding claim 11, Calzia discloses a photosynthetic microorganism (abstract and paragraph [0006]).
Calzia does not disclose that the photosynthetic microorganism is selected from the group consisting of: Dunaliella salina and Synechococcus marinus.
Willson discloses that the photosynthetic microorganism is selected from the group consisting of: Dunaliella salina (paragraph [0017]).
In the analogous art of photobioreactors, it would have been obvious to one skilled in the art before the effective filing date to modify the contents of the photobioreactor, namely the generic photosynthetic microorganism of Calzia with the specific genera or species of microorganism of Willson in order to achieve a photobioreactor that has an operation that can support heterotrophic or photosynthetic modes of a species (Willson, paragraph [0074]).
In addition, regarding claim 11, the intended use of or manner of operating a claimed apparatus does not patentably distinguish it from the prior art. MPEP § 2114(II). The device of modified Calzia would be fully capable of operating in this manner given the structure of the photobioreactor. 


Additional Prior Art References
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Trent (US 8,409,845) – This invention is an algae bioreactor with semi-permeable membranes, as disclosed in the Information Disclosure Statement filed August 24, 2018. Trent’s invention uses atmospheric carbon dioxide using gas-permeable membranes, does not require sparging or bubbling, and uses externally or stored pressurized carbon dioxide in only some embodiments (Trent, col. 2, lines 28-35).
Ehwald (US 2014/0315280) – This invention is a photobioreactor with a gas-permeable membrane, Fig. 5.
Hubbard (US 4,661,455) – This invention is a culture apparatus that includes a housing enclosing a double membrane bag of dimethyl silicone. 
POLYMERSnetBASE. “PDMS” – This Non-Patent Literature describes some of the properties of PDMS, including the synonym “dimethylsilicone”.
Schneider. “Bubble-free oxygenation by means of hydrophobic porous membranes” – This Non-Patent Literature disclosed in Codner (US 5,686,304) shows the sparging of gases in a separate compartment and then diffusing those gases across a membrane into the liquid of the bioreactor. PTFE (also known as Teflon™ or polytetrafluoroethylene) is also compared to silicone membranes as well.
Muller-Rees (US 2012/0135513) – This invention is a bioreactor made of silicones (including PDMS) for phototrophic organisms.


Response to Arguments
	Amended claims 1 and 8 are acknowledged as having specification support (specification from June 1, 2018, Fig. 28a; pg. 3, lines 5-9; and pgs. 23, last paragraph to pg. 24, first paragraph).
New claim 32 does not have specification support due to the phrase “a passive membrane-driven gas permeation without additional energy input” (specification from June 1, 2018, pg. 24, lines 1-25) versus “passive membrane-driven gas permeation and not by a gas delivery system requiring energy input” (claim 32).
	New claim 33 is acknowledged as having specification support (specification from June 1, 2018, pg. 16, lines 4-6).

Applicant’s arguments filed on September 7, 2021 with respect to the claims have been fully considered but are either not persuasive or moot in view of the new grounds of rejection.
Regarding the arguments in “The Office has erred in concluding that “cell culture” is in the field of endeavor”, in response to applicant's argument that Zhang is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, cell culture is from the same field of endeavor as photobioreactors. Both cell culture devices and photobioreactors are used for culturing cells. 
Even if cell culture devices were not considered in the same field of endeavor, they would still be “reasonably pertinent” to the problem as the specification clearly states that the 
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
	Regarding the arguments in “The Office has erred in proposing modification of Calzia that are not commensurate with the alleged motivation of Hatano”, Hatano is no longer being used in the Office Action above; the argument is moot.
	Regarding the arguments in “One could not modify the device of Calzia to arrive at the instant device with a reasonable expectation of success”, there is little difference between the structure of a “polymer film” (Calzia, abstract) and a “membrane” that is made of a polymer in a photobioreactor, passive gas diffusion was not sufficient and that bubbling or sparging of gases was a necessary feature of available photobioreactors”; however, as examined in the arguments above, both Trent and most natural algae growth does not mandate bubbling or sparging of gases.
	Regarding the arguments in “The Office has erred in proposing modifications with Zhang that are directly contrary to the position taken by the Office regarding the modification with Hatano”, the implicit properties of the materials used in Zhang have been used in the rejection. Specifically, the implicit properties of the membrane would allow for gas diffusion through the membrane of both oxygen and carbon dioxide, regardless of whether that gas transport is occurring into or out of the bioreactor. The difference in gas transport may occur since the oxygen-consuming cells of Zhang require oxygen inside the bioreactor (see additional reference, Schenider, under Mass transfer theory, “Oxygen is metabolized by the cells on the culture side of the membrane, resulting in an oxygen sink.”), while the cells of the photobioreactors consume carbon dioxide inside the photobioreactor. However, whichever cells are used, the gas exchange still occurs across the membrane.
	Regarding the arguments in “The Office has erred in ignoring what the totality of the references teach”, Calzia is a photobioreactor in itself, Hatano is no longer being used in the rejection, and Zhang is a microscale bioreactor. Although there may be differences in the direction of gas exchange in Zhang, the gas exchange membrane could have the gases flow from 
	Regarding the arguments in “Evidence of unexpected results”, not sparging and not bubbling carbon dioxide into a bioreactor was not unexpected at the time the invention was filed (see current claim 32 rejection under 35 U.S.C. § 103).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN G ESPERON whose telephone number is 571-272-9807, and whose fax number is 571-273-8464. The examiner can normally be reached 9 am - 6 pm Monday through Thursday, and 9 am - 6 pm every other Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached at 571-272-1374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 

/N.G.E./Examiner, Art Unit 1799                                                                                                                                                                                                        
/HOLLY KIPOUROS/Primary Examiner, Art Unit 1799